UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_____________________________________________

ALONZO LAMAR HARRIS,

                                      Plaintiff,
                                                                     5:18-cv-1086
v.                                                                   (DNH/TWD)

STEVEN B. YARBROUGH, et al.,

                              Defendants.
_____________________________________________

APPEARANCES:

ALONZO LAMAR HARRIS
Plaintiff, pro se
18582
Cayuga County Jail
7445 County House Road
Auburn, New York 13021

THÉRÈSE WILEY DANCKS, United States Magistrate Judge

                      ORDER AND REPORT-RECOMMENDATION

I.     INTRODUCTION

       The Clerk has sent to the Court for review a civil rights complaint filed by pro se Plaintiff

Alonzo Lamar Harris, commenced under 42 U.S.C. § 1983 and Bivens v. Six Unknown Named

Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), together with a renewed

application to proceed in forma paupers (“IFP Application”). (Dkt. Nos. 1, 5. 1) Plaintiff, who is

presently confined at the Cayuga County Jail, has not paid the required filing fee. Named as

Defendants are: A-Z Homes, LLC; American Title Service Agency, LLC; Associates Realty




1
  Plaintiff’s initial IFP Application (Dkt. No. 2) was denied as incomplete and the case was
administratively closed on September 27, 2018. (Dkt. No. 4.)
Company; Jolene Barrett; Brian Calley; Capital Fund, LLC; Amy Clarke; George Clarke;

Cricket Corporation Office; Cricket Integrated Wood Components Inc.; Fed Ex Office; First

Arizona Title Agency, LLC; Senator John Flanagan; David S. Gould; Charles Green, Sr.; Carl E.

Heaster; Ron Herb; George Hildebrant; Akurn Johnson; Jubilee Parish; Amanda Kamp; John F.

Kamp; Michael Levault; Lewis Brisbors Bisgard and Smith LLP; Mitch McConnel; John Moore;

Redeem Christian Church of God; Chris Reynolds; Paul Ryan; H. Dana VanHee; Steven B.

Yardbrough; and William Zimmer Law Offices. (Dkt. No. 1 at 2. 2) A review of the civil cover

sheet indicates Plaintiff alleges, among other things, violations of his constitutional rights under

the First, Fourth, Fifth, Sixth, Eighth, Thirteenth, and Fourteenth Amendments. (Dkt. No. 1-3.)

       Plaintiff states this action is related to United States v. Alonzo Lamar Harris, No. 3:17-

CR-0254 (GTS). Id. The Court takes judicial notice that on October 4, 2018, following a jury

trial in the Northern District of New York, the Hon. Glenn T. Suddaby, Chief U.S. District

Judge, presiding, Alonzo Lamar Harris was found guilty of (1) Conspiracy to Possess with Intent

to Distribute and to Distribute a Controlled Substance and (2) Conspiracy to Launder. See

United States v. Alonzo Lamar Harris, No. 3:17-CR-0254 (GTS), Dkt. No. 184. Plaintiff is

scheduled to be sentenced on February 6, 2019. Id., Dkt. No. 185.

II.    IFP APPLICATION

       A court may grant in forma pauperis status if a party “is unable to pay” the standard fee

for commencing an action. 28 U.S.C. § 1915(a)(1) (2006). After reviewing Plaintiff’s second

IFP Application (Dkt. No. 5), the Court finds that Plaintiff meets this standard. Plaintiff has also




2
 Page references to documents identified by docket number are to the numbers assigned by the
CM/ECF docketing system maintained by the Clerk’s Office.


                                                  2
filed the inmate authorization form required in this District. (Dkt. No. 6.) Therefore, Plaintiff’s

second IFP Application (Dkt. No. 5) is granted. 3

II.     LEGAL STANDARD FOR INITIAL REVIEW

        Having found that Plaintiff meets the financial criteria for commencing this case in forma

pauperis, and because he seeks relief from a governmental entity or an officer or employee of a

governmental entity, the sufficiency of the allegations set forth in his complaint must be

considered in light of 28 U.S.C. § 1915(e) and 28 U.S.C. § 1915A.

        Section 1915(e) directs that when a plaintiff is allowed to proceed in forma pauperis, “the

court shall dismiss the case at any time if the court determines that . . . the action . . . (i) is

frivolous or malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks

monetary relief against a defendant who is immune from such relief.” 28 U.S.C. §

1915(e)(2)(B)(i)-(iii). Thus, it is a court’s responsibility to determine that a plaintiff may

properly maintain his complaint before permitting him to proceed with his action.

        Similarly, § 1915A directs that a court must review any “complaint in a civil action in

which a prisoner seeks redress from a governmental entity or officer or employee of a

governmental entity” and must “identify cognizable claims or dismiss the complaint, or any

portion of the complaint, if the complaint . . . is frivolous, malicious, or fails to state a claim

upon which relief can be granted; or . . . seeks monetary relief against a person who is immune




3
  The total cost for filing a civil action in this Court is $400.00, consisting of the civil filing fee
of $350.00, see 28 U.S.C. § 1914(a), and an administrative fee of $50.00. Although an inmate
who is granted in forma pauperis status is not required to pay the $50.00 administrative fee, he is
required to pay, over time, the full amount of the $350.00 filing fee regardless of the outcome of
the action. See 28 U.S.C. § 1915(b)(3). Plaintiff should also note that although his second IFP
Application has been granted, Plaintiff will still be required to pay fees that he may incur in this
action, including copying and/or witness fees.


                                                     3
from such relief.” 28 U.S.C. § 1915A(b); see also Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir.

2007) (stating that both §§ 1915 and 1915A are available to evaluate prisoner pro se complaints).

        In determining whether an action is frivolous, the court must look to see whether the

complaint lacks an arguable basis either in law or in fact. Neitzke v. Williams, 490 U.S. 319, 325

(1989). “An action is frivolous when either: (1) the factual contentions are clearly baseless such

as when the claims are the product of delusion or fantasy; or (2) the claim is based on an

indisputably meritless legal theory.” Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437

(2d Cir. 1998) (citations and internal quotation marks omitted).

        To survive dismissal for failure to state a claim, a complaint must plead enough facts to

state a claim that is “plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted).

        In determining whether a complaint states a claim upon which relief may be granted, “the

court must accept the material facts alleged in the complaint as true and construe all reasonable

inferences in the plaintiff’s favor.” Hernandez v. Coughlin, 18 F.3d 133, 136 (2d Cir.), cert.

denied, 513 U.S. 836 (1994) (citation omitted). “[T]he tenet that a court must accept as true all

of the allegations contained in a complaint is inapplicable to legal conclusions.” Iqbal, 556 U.S.

at 678. “Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Id. While Rule 8(a) of the Federal Rules of Civil Procedure, which

sets forth the general rules of pleading, “does not require detailed factual allegations, . . . it

demands more than an unadorned, the-defendant-harmed-me accusation.” Id. (internal quotation

marks and citation omitted). Allegations that “are so vague as to fail to give the defendants




                                                    4
adequate notice of the claims against them” are subject to dismissal. Sheehy v. Brown, 335 F.

App’x 102, 104 (2d Cir. 2009).

       Where a plaintiff proceeds pro se, the pleadings must be read liberally and construed to

raise the strongest arguments they suggest. Sealed Plaintiff v. Sealed Defendant, 537 F.3d 185,

191 (2d Cir. 2008) (citation omitted). A pro se complaint should not be dismissed “without

granting leave to amend at least once when a liberal reading of the complaint gives any

indication that a valid claim might be stated.” Gomez v. USAA Fed. Sav. Bank, 171 F.3d 794,

795 (2d Cir. 1999) (citation and internal quotation marks omitted). An opportunity to amend is

not required where “the problem with [the plaintiff’s] causes of action is substantive” such that

“better pleading will not cure it.” Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000).

III.   DISCUSSION

       When reviewing a complaint under 28 U.S.C. § 1915(e) and 28 U.S.C. § 1915A, courts

are guided by applicable requirements of the Federal Rules of Civil Procedure. Rule 8 of the

Federal Rules of Civil Procedure provides that a pleading must contain

               (1) a short and plain statement of the grounds for the court’s
               jurisdiction . . .;

               (2) a short and plain statement of the claim showing that the
               pleader is entitled to relief; and

               (3) a demand for the relief sought, which may include relief in the
               alternative or different types of relief.

Fed. R. Civ. P. 8(a)(2). The purpose of Rule 8 “is to give fair notice of the claim being asserted

so as to permit the adverse party the opportunity to file a responsive answer [and] prepare an

adequate defense.” Hudson v. Artuz, No. 95 Civ. 4768(JSR), 1998 WL 832708, at *1 (S.D.N.Y.

Nov. 30, 1998) (quoting Powell v. Marine Midland Bank, 162 F.R.D. 15, 16 (N.D.N.Y. 1995)).

The statement should be short because “[u]nnecessary prolixity in a pleading places an



                                                 5
unjustified burden on the court and the party who must respond to it because they are forced to

select the relevant material from a mass of verbiage.” Salahuddin v. Cuomo, 861 F.2d 40, 41-42

(2d Cir. 1998) (quoting 5 C. Wright & A. Miller, Federal Practice and Procedure § 1281, at 365

(1969)).

       Rule 10 of the Federal Rules of Civil Procedure provides, in part:

               (b) Paragraphs; Separate Statements. A party must state its claims
               or defenses in numbered paragraphs, each limited as far as
               practicable to a single set of circumstances. A later pleading may
               refer by number to a paragraph in an earlier pleading. If doing so
               would promote clarity, each claim founded on a separate
               transaction or occurrence—and each defense other than a denial—
               must be stated in a separate count or defense.

Fed. R. Civ. P. 10(b). The purpose of Rule 10 is to “provide an easy mode of identification for

referring to a particular paragraph in a prior pleading[.]” Laspisa v. Citifinancial Does 1 to 20,

269 F. Supp. 3d 11, 13 (N.D.N.Y. 2017) (citations omitted).

       Upon review, Plaintiff’s rambling 174-page complaint against 32 Defendants fails to

comply with Rules 8 and 10 of the Federal Rules of Civil Procedure. With respect to the

pleading requirements under Rule 8, the Second Circuit has stated as follows:

               When a complaint does not comply with the requirement that it be
               short and plain, the court has the power, on its own initiative or in
               response to a motion by the defendant, to strike any portions that
               are redundant or immaterial, see Fed. R. Civ. P. 12(f), or to dismiss
               the complaint. Dismissal, however, is usually reserved for those
               cases in which the complaint is so confused, ambiguous, vague, or
               otherwise unintelligible that its true substance, if any, is well
               disguised. See Gillibeau v. City of Richmond, 417 F.2d 426, 431
               (9th Cir. 1969).

Salahuddin, 861 F.2d at 41-42. Such is the case here. The rambling complaint is confused,

speculative, repetitive, argumentative, and, at times, unintelligible. Even more problematic,




                                                 6
however, is the apparent substance of this civil action and the relief requested. For example, on

page 45, Plaintiff provides the following “summary” of the “grounds for relief:”

                 Each Defendant # 1-32, has willfully engaged in numerous of
                 government conspiracies, fraud and false instrument acts in the
                 sole purpose defrauding ‘Plaintiff’ and United States leaving long
                 line of ‘paper trail’ of duress, duress coercion, cohering, and
                 entrapment evidence.

                 Plaintiff, is being forced to stand criminal trial on a fabricated
                 Indictment, Perjury, Retaliation Case.

                 The United States Government and New York Informants is
                 responsible for Endangering the Plaintiff Life, Liberty, Freedom,
                 and endanger Plaintiff family and friends lives, just because
                 government informants wanted to remain free. In January 2015,
                 they scheme a plan to attack the Plaintiff as a Government Pawn to
                 target the U.S.-Mexico Border leaving the Plaintiff, Plaintiff
                 family and friends in permanent harms way until debt is paid in
                 full to Mexico Cartel members living in Mexico Borers.
                 Conspiracy to commit Murder!

Id. at 45. 4 On pages 97 and 98, Plaintiff lists the following claims:

                 First Claim: Obstruction of Administration of Justice; Violating the
                 Election in Compliance with an informal Justice Department
                 policy of avoiding bringing prosecutions that could be seen a
                 political and influence voters.

                 Second Claim: Deprivation of Rights under the Fourth, Fifth,
                 Sixth, Thirteenth, and Fourteenth Amendment; “First Amendment
                 Right” to Privacy; Abuse Process; Malicious Prosecution,
                 Conspiracy Inhouse; Illegal Search and Seizure, Retaliation.

                 Third Claim: Hate Crimes US-Mexico Border; Endangerment;
                 Equal Protection Law; Equal Protection Causes; Confrontation
                 Clauses, Grand Jury Perjury Investigation; Media Slander; Libel;
                 Slander, Defamation, Freedom of Speech, Eighth Amendment
                 Torture!

(Dkt. No. 1 at 97.)




4
    All text quoted from Plaintiff’s complaint is unaltered.


                                                    7
        Plaintiff’s claims are “continued” on the following page:

               First Claim: Due Process of Rights, Double Jeopardy Clauses;
               Abuse of Public Office; Duress and Entrapment; Deaf Threats;
               Illegal Eavesdropping; Cricket Cellphone Store committed Internet
               Fraud, Forgery, False Instrument, Wire Fraud, Illegal
               Eavesdropping, Solicitation, Alternation of Instrument; Aiding and
               Abetting; Tainted Physical Evidence; First, Fourth, Fifth, Sixth,
               Eighth, Thirteenth, and Fourteenth Amendment; Manifest
               Injustice; Discovery, Privileged Communication, Privileges,
               Protection of Rights, Election Law.

               Second Claim: Conspiracy in Withholding Evidence; Denial of
               Rights to Confrontation Rights to Examination of Informants
               Integrated Wood Components, Inc., John F. Kamp; Amanda
               Kamp; Jolene Barret, Amy Clarke, during entire investigation mail
               fraud, bribery, extortion, legal ethics, professional conducts and
               Edward Reed exchange to committed perjury; concealing
               Integrating Complained, Inc. has 32 workers employed at company
               that touches all mail and handle all incoming and outcoming mail
               inhouse conspiracy.

               Third Claim: Intentional Infliction of Emotional Distress; Equal
               Protection Clauses of the Fourteenth Amendment; Warrantless
               Entry of Iphone; Illegal Search & Seizure.

Id. at 98.

        In addition to significant monetary damages, Plaintiff seeks, inter alia, to be immediately

released from custody. Id. at 97. However, to the extent Plaintiff seeks to be released from

custody, “he can do so only on a properly submitted petition seeking a writ of habeas corpus, not

in a Section 1983 action.” Keyes v. Juul, 270 F. Supp. 2d 327, 330 (E.D.N.Y. 2003); see

generally Preiser v. Rodriguez, 411 U.S. 475, 490 (1973) (holding that habeas relief is the

exclusive remedy for a prisoner who challenges the fact or duration of his confinement and seeks

immediate or speedier release from custody). Moreover, civil lawsuits may not be used to

collaterally attack criminal convictions. Heck v. Humphrey, 512 U.S. 477 (1994).




                                                 8
       In Heck, the Supreme Court held that:

               in order to recover damages for [an] allegedly unconstitutional
               conviction or imprisonment, or for harm caused by other actions
               whose unlawfulness would render a conviction or sentence invalid,
               a § 1983 plaintiff must prove that the conviction or sentence has
               been reversed on direct appeal, expunged by executive order,
               declared invalid by a state tribunal authorized to make such
               determination, or called into question by a federal court’s issuance
               of a writ of habeas corpus. A claim for damages bearing that
               relationship to a conviction or sentence that has not been so
               invalidated is not cognizable under § 1983.

512 U.S. at 486-87; see also Praileau v. Fischer, 930 F. Supp. 2d 383, 396 (N.D.N.Y. 2013)

(stating “[u]nless, and until, the conviction is challenged and adjudicated” in the plaintiff’s favor,

the plaintiff’s § 1983 claims are barred under Heck); Wilkinson v. Dotson, 544 U.S. 74, 81-82

(2005) (“a state prisoner’s § 1983 action is barred (absent prior invalidation)—no matter the

relief sought (damages or equitable relief) . . . if success in that action would necessarily

demonstrate the invalidity of confinement or its duration”) (emphasis in original).

       Had Plaintiff filed a well-organized complaint of reasonable length, the Court would sort

through Plaintiff’s allegations one at a time against the named Defendants and address each in

turn to determine whether Plaintiff had stated a cognizable claim under § 1983 and/or Bivens.

To screen the complaint in its current state, however, “would be enormously wasteful of [the

Court’s] resources.” VTech Holdings Ltd. v. Pricewaterhousecoopers, LLP, No. 03 Civ. 1413,

2003 WL 21756623, *1 (S.D.N.Y. July 30, 2003) (finding “nothing short and very little plain

about” a complaint that was “113 pages and 179 numbered paragraphs in length, exclusive of

exhibits and scores (perhaps hundreds) of separate subparagraphs”). Neither the Court nor a

properly named Defendant should be required to expend the time, effort, and resources necessary

to parse through Plaintiff’s longwinded 174 page-complaint in order to determine what federal

claims Plaintiff has plausibly alleged, if any, and which are not subject to Heck’s bar, if any.



                                                  9
          Therefore, the Court recommends dismissing the complaint in its entirety without

prejudice and with leave to amend consistent with the foregoing. See, e.g., Reddy v. Catone, No.

5:13-cv-707 (MAD/ATB), 2014 WL 2611351, at *2 (N.D.N.Y. June 11, 2014) (dismissing 150

page complaint with 300 additional pages of exhibits for failure to comply with Rule 8)

(collecting cases); see also Jones v. Nat’l Commc’ns & Surveillance Networks, 266 F. App’x 31,

32 (2d Cir. 2008) (affirming dismissal of a 58 page, single-spaced pro se complaint with 87

additional pages of attachments, alleging over 20 separate causes of action against more than 40

defendants for failure to meet the “short and plain statement” requirement of Rule 8); Roberto’s

Fruit Market, Inc. v. Schaffer, 13 F. Supp. 2d 390, 396 (E.D.N.Y. 1998) (dismissing a 108 page,

385 paragraph complaint for violating Rule 8 based on its finding that “the complaint [was]

excessively long-winded and redundant”); Infanti v. Scharpf, No. 06CV 6552 (ILG), 2008 WL

2397607, at *2-3 (E.D.N.Y. June 10, 2008) (dismissing a 90 page complaint comprised of over

500 paragraphs for running afoul of Rule 8’s requirements); Bell v. Lasaceli, No. 08-CV-0278A,

2009 WL 1032857, at *2 (W.D.N.Y. Apr. 15, 2009) (dismissing a 200 page pro se complaint

naming 42 defendants for noncompliance with Rule 8). The Court takes no position at this time

on the merits of any such amended complaint.

          ACCORDINGLY, it is hereby

          ORDERED that Plaintiff’s second IFP Application (Dkt. No. 5) is GRANTED; and it is

further

          ORDERED that the Clerk shall provide the Superintendent of the facility that Plaintiff

has designated as his current location with a copy of Plaintiff’s inmate authorization form (Dkt.

No. 6), and notify that official that Plaintiff has filed this action and is required to pay to the




                                                   10
Northern District of New York the entire statutory filing fee of $350 in installments, over time,

pursuant to 28 U.S.C. § 1915; and it is further

        ORDERED that the Clerk shall provide a copy of Plaintiff’s inmate authorization form

(Dkt. No. 6) to the Financial Deputy of the Clerk’s Office; and it is further

        RECOMMENDED that Plaintiff’s complaint (Dkt. No. 1) be sua sponte DISMISSED

without prejudice and with leave to amend on initial review for failure to comply with the

Federal Rules of Civil Procedure and pursuant to 28 U.S.C. § 1915(e) and 28 U.S.C. § 1915A;

and it is further

        ORDERED that the Clerk serve a copy of this Order and Report-Recommendation on

Plaintiff, along with a copy of the unpublished decisions cited herein in accordance with the

Second Circuit’s decision in Lebron v. Sanders, 557 F.3d 76 (2d Cir. 2009) (per curiam).

        Pursuant to 28 U.S.C. § 636(b)(1), the parties have fourteen days within which to file

written objections to the foregoing report. 5 Such objections shall be filed with the Clerk of the

Court. FAILURE TO OBJECT TO THIS REPORT WITHIN FOURTEEN DAYS WILL

PRECLUDE APPELLATE REVIEW. Roldan v. Racette, 984 F.2d 85 (2d Cir. 1993) (citing

Small v. Sec’y of Health and Human Servs., 892 F.2d 15 (2d Cir. 1989)); 28 U.S.C. § 636(b)(1)

(Supp. 2013); Fed. R. Civ. P. 72, 6(a).



Dated: December 7, 2018
       Syracuse, New York



5
  If you are proceeding pro se and are served with this Order and Report-Recommendation by
mail, three additional days will be added to the fourteen-day period, meaning that you have
seventeen days from the date the Order and Report-Recommendation was mailed to you to serve
and file objections. Fed. R. Civ. P. 6(d). If the last day of that prescribed period falls on a
Saturday, Sunday, or legal holiday, then the deadline is extended until the end of the next day
that is not a Saturday, Sunday, or legal holiday. Fed. R. Civ. P. 6(a)(1)(C).


                                                  11
Hudson v. Artuz, Not Reported in F.Supp.2d (1998)
1998 WL 832708

                                                             claimed that he never received defendants' motion to
                                                             dismiss.
                  1998 WL 832708
    Only the Westlaw citation is currently available.
                                                             By Judge Rakoff's Order dated April 14, 1998, this case
     United States District Court, S.D. New York.
                                                             was referred to me for general pretrial purposes and
           Theodore HUDSON, Plaintiff,                       for a Report and Recommendation on any dispositive
                         v.                                  motion. Presently pending is defendants' renewed motion
         Christopher ARTUZ, Warden Philip                    to dismiss. Plaintiff filed a reply on July 6, 1998. For the
                                                             reasons discussed below, plaintiff's complaint is dismissed
          Coombe, Commissioner Sergeant
                                                             without prejudice, and plaintiff is granted leave to replead
        Ambrosino Doctor Manion Defendants.
                                                             within thirty (30) days of the date of the entry of this order.
                 No. 95 CIV. 4768(JSR).
                            |
                     Nov. 30, 1998.                                                     FACTS

Attorneys and Law Firms                                      Plaintiff alleges that he was assaulted by four inmates
                                                             in the Green Haven Correctional Facility mess hall on
Mr. Theodore Hudson, Great Meadow Correctional
                                                             March 14, 1995. (Complaint at 4.) He alleges that he
Facility, Comstock.
                                                             was struck with a pipe and a fork while in the “pop
Alfred A. Delicata, Esq., Assistant Attorney General,        room” between 6:00 p.m. and 6:30 p.m. (Complaint at
New York.                                                    4–5.) Plaintiff contends that the attack left him with
                                                             11 stitches in his head, chronic headaches, nightmares,
                                                             and pain in his arm, shoulder, and back. (Id.) Plaintiff
                                                             also states that Sergeant Ambrosino “failed to secure
          MEMORANDUM AND ORDER
                                                             [the] area and separate” him from his attackers. (Reply
BUCHWALD, Magistrate J.                                      at 5.) Plaintiff's claim against Warden Artuz is that
                                                             he “fail [sic] to qualify as warden.” (Complaint at 4.)
 *1 Plaintiff Theodore Hudson filed this pro se action       Plaintiff names Commissioner Coombes as a defendant,
pursuant to 42 U.S.C. § 1983 on April 26, 1995.              alleging Coombes “fail [sic] to appoint a qualified warden
Plaintiff's complaint alleges defendants violated his        over security.” (Amended Complaint at 5.) Plaintiff
constitutional rights while he was an inmate at Green        further alleges that Dr. Manion refused to give him pain
Haven Correctional Facility. 1 Plaintiff's complaint was     medication. (Complaint at 5.) Plaintiff seeks to “prevent
dismissed sua sponte by Judge Thomas P. Griesa on June       violent crimes” and demands $6,000,000 in damages.
26, 1995 pursuant to 28 U.S.C. § 1915(d). On September       (Amended Complaint at 5.)
26, 1995, the Second Circuit Court of Appeals vacated the
judgment and remanded the case to the district court for     Defendants moved to dismiss the complaint, arguing
further proceedings.                                         that: (1) the Eleventh Amendment bars suit against
                                                             state defendants for money damages; (2) the plaintiff's
1                                                            allegations fail to state a claim for a constitutional
       Plaintiff is presently incarcerated at Sullivan
       Correctional Facility.
                                                             violation; (3) the defendants are qualifiedly immune from
                                                             damages; and (4) plaintiff must exhaust his administrative
The case was reassigned to Judge Barbara S. Jones            remedies before bringing this suit.
on January 31, 1996. Defendants moved to dismiss the
complaint pursuant to Fed.R.Civ.P. 12(c) on November
25, 1996. Thereafter, the case was reassigned to Judge Jed
S. Rakoff on February 26, 1997. On February 26, 1998,                               DISCUSSION
Judge Rakoff granted defendants' motion to dismiss, but
                                                             I find that plaintiff's complaint runs afoul of Rules 8 and
vacated the judgment on April 10, 1998 in response to
                                                             10 of the Federal Rules of Civil Procedure and dismiss
plaintiff's motion for reconsideration in which plaintiff
                                                             the complaint without prejudice and with leave to amend.


              © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                        1
Hudson v. Artuz, Not Reported in F.Supp.2d (1998)
1998 WL 832708

Federal Rule 8 requires that a complaint contain “a short       requirement that it be short and plain, the court has the
and plain statement of the claim showing that the pleader       power to, on its own initiative, ... dismiss the complaint”).
is entitled to relief.” Fed.R.Civ.P. 8(a)(2). The purpose       Dismissal, however, is “usually reserved for those cases
of this Rule “is to give fair notice of the claim being         in which the complaint is so confused, ambiguous, vague,
asserted so as to permit the adverse party the opportunity      or otherwise unintelligible that its true substance, if any,
to file a responsive answer [and] prepare an adequate           is well disguised.” Id. In those cases in which the court
defense.” Powell v. Marine Midland Bank, 162 F.R.D.             dismisses a pro se complaint for failure to comply with
15, 16 (N.D.N.Y.1995) (quoting Brown v. Califano, 75            Rule 8, it should give the plaintiff leave to amend when the
F.R.D. 497, 498 (D.D.C.1977)); see Salahuddin v. Cuomo,         complaint states a claim that is on its face nonfrivolous.
861 F.2d 40, 42 (2d Cir.1988) (stating that the “principal      Simmons v. Abruzzo, 49 F.3d 83, 87 (2d Cir.1995).
function of pleadings under the Federal Rules is to give
the adverse party fair notice of the claim asserted so as to    In determining whether a nonfrivolous claim is stated,
enable him to answer and prepare for trial”).                   the complaint's allegations are taken as true, and the
                                                                “complaint should not be dismissed for failure to state a
 *2 Rule 10 of the Federal Rules of Civil Procedure             claim unless it appears beyond doubt that the plaintiff can
requires, inter alia, that the allegations in a plaintiff's     prove no set of facts in support of his claim which would
complaint be made in numbered paragraphs, each of               entitle him to relief.” Conley v.. Gibson, 355 U.S. 41, 45–
which should recite, as far as practicable, only a single       46, 78 S.Ct. 99, 2 L.Ed.2d 80 (1957). The complaint of
set of circumstances. Moore's Federal Practice, Vol. 2A, ¶      a pro se litigant is to be liberally construed in his favor
10.03 (1996). Rule 10 also requires that each claim upon        when determining whether he has stated a meritorious
which plaintiff seeks relief be founded upon a separate         claim. See Haines v. Kerner, 404 U.S. 519, 520, 92 S.Ct.
transaction or occurrence. Id. 2 The purpose of Rule 10         594, 30 L.Ed.2d 652 (1972). Even if it is difficult to
is to “provide an easy mode of identification for referring     determine the actual substance of the plaintiff's complaint,
to a particular paragraph in a prior pleading.” Sandler         outright dismissal without leave to amend the complaint
v. Capanna, 92 Civ. 4838, 1992 WL 392597, *3 (E.D.Pa.           is generally disfavored as an abuse of discretion. See
Dec.17, 1992) (citing 5 C. Wright & A. Miller, Federal          Salahuddin, 861 F.2d at 42–42; see also Doe v. City of New
Practice and Procedure, § 1323 at 735 (1990)).                  York, No. 97 Civ. 420, 1997 WL 124214, at *2 (E.D.N.Y.
                                                                Mar.12, 1997).
2      Rule 10 states:
                                                                Here, plaintiff's pro se complaint fails to satisfy the
        (b) Paragraphs; Separate Statements. All
                                                                requirements of Federal Rules 8 and 10. The complaint
        averments of claim or defense shall be made in
        numbered paragraphs, the contents of each of            is often illegible and largely incomprehensible, scattering
        which shall be limited as far as practicable to a       what appear to be allegations specific to plaintiff within
        statement of a single set of circumstances; and a       a forest of headnotes copied from prior opinions.
        paragraph may be referred to by number in all           Defendants have answered with a boilerplate brief, which
        succeeding pleadings. Each claim founded upon           is perhaps all a defendant can do when faced with such
        a separate transaction or occurrence and each           a complaint. The Court is left with an insurmountable
        defense other than denials shall be stated in a         burden in attempting to make a reasoned ruling on such
        separate count or defense whenever a separation         muddled pleadings.
        facilitates the clear presentation of the matters set
        forth.
                                                                 *3 Although plaintiff's complaint is substantially
A complaint that fails to comply with these pleading rules      incomprehensible, it appears to plead at least some
“presents far too heavy a burden in terms of defendants'        claims that cannot be termed frivolous on their face. For
duty to shape a comprehensive defense and provides no           example, plaintiff clearly alleges that inmates assaulted
meaningful basis for the Court to assess the sufficiency        him and that Dr. Manion refused to provide him
of” a plaintiff's claims. Gonzales v. Wing, 167 F.R.D. 352,     medical attention. He also appears to assert that Sergeant
355 (N.D.N.Y.1996). It may therefore be dismissed by            Ambrosino failed to protect him from the attack or take
the court. Id.; see also Salahuddin v. Cuomo, 861 F.2d          steps to prevent future attacks. (Plaintiff's Reply at 5). It
at 42 (“When a complaint does not comply with the               is well established that an inmate's constitutional rights



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                        2
Hudson v. Artuz, Not Reported in F.Supp.2d (1998)
1998 WL 832708

are violated when prison officials act with deliberate              so that each incident in which he alleges a constitutional
                                                                    violation is described in the order that it occurred. Plaintiff
indifference to his safety or with intent to cause him harm.
                                                                    is also directed to specifically describe the actions of
Hendricks v. Coughlin, 942 F.2d 109 (2d Cir.1991). It is
                                                                    each defendant that caused plaintiff harm, and to do
similarly well established that an inmate's constitutional
                                                                    so in separate paragraphs for each defendant. Plaintiff's
rights are violated when a prison doctor denies his
                                                                    complaint shall contain the facts specific to the incidents
request for medical care with deliberate indifference to
                                                                    plaintiff alleges occurred, and not any facts relating to any
the inmate's serious medical needs. Estelle v. Gamble, 429
                                                                    case that has been decided previously by a court of law.
U.S. 97, 97 S.Ct. 285, 50 L.Ed.2d 251 (1976); Hathaway v.
                                                                    Plaintiff's complaint shall also contain a clear statement of
Coughlin, 37 F.3d 63 (2d Cir.1994), cert. denied, 513 U.S.
                                                                    the relief he seeks in addition to monetary damages.
1154, 115 S.Ct. 1108, 130 L.Ed.2d 1074 (1995). Although
plaintiff provides few facts to support his allegations, I
disagree with defendants' assertion that outright dismissal
is appropriate because it “appears beyond doubt that                                      CONCLUSION
the plaintiff can prove no set of facts in support of his
claim which would entitle him to relief.” Defendant's               For the reasons set forth above, plaintiff's complaint is
Memorandum at 5 (quoting Conley v. Gibson, 355 U.S. 41,             dismissed without prejudice, and plaintiff is granted leave
45–46, 78 S.Ct. 99, 2 L.Ed.2d 80 (1957)).                           to replead within thirty (30) days of the date of the entry
                                                                    of this Order.
Because plaintiff's complaint does not comply with Rules
8 and 10, it is hereby dismissed without prejudice, and             IT IS SO ORDERED.
plaintiff is granted leave to replead within thirty (30) days
of the date of the entry of this Order. In drafting his
                                                                    All Citations
second amended complaint, plaintiff is directed to number
each paragraph and order the paragraphs chronologically,            Not Reported in F.Supp.2d, 1998 WL 832708

End of Document                                                 © 2018 Thomson Reuters. No claim to original U.S. Government Works.




               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                               3
VTech Holdings Ltd. v. PriceWaterhouseCoopers, LLP, Not Reported in F.Supp.2d (2003)
2003 WL 21756623


                                                               [2]    Federal Civil Procedure
                    2003 WL 21756623                                      Fraud, mistake and condition of mind
       Only the Westlaw citation is currently available.
                                                                      Complaint in which business acquirers sued
                United States District Court,
                                                                      accounting firm for, inter alia, fraud did not
                      S.D. New York.
                                                                      comply with rule requiring that circumstances
   VTECH HOLDINGS LIMITED, et al., Plaintiffs,                        of fraud be alleged with particularity,
                    v.                                                inasmuch as it was unclear what, if any,
                                                                      statements firm was alleged to have made,
  PRICEWATERHOUSECOOPERS, LLP, Defendant.
                                                                      by whom or when statements were made,
                     No. 03 Civ. 1413(LAK).                           and what, precisely, was incorrect about
                                |                                     statements. Fed.Rules Civ.Proc.Rule 9(b), 28
                         July 30, 2003.                               U.S.C.A.

Synopsis                                                              Cases that cite this headnote
Acquirers of portion of corporation's consumer telephone
business sued accounting firm hired to assist acquirers        [3]    Federal Civil Procedure
in integrating acquisition into their business, asserting                 Conspiracy and fraud, actions involving
claims for breach of fiduciary duty, aiding and abetting
                                                                      Federal Civil Procedure
corporation's alleged fraud, breach of warranty, breach of
                                                                          Pleading over
contract, fraud, and accounting malpractice. Firm moved
to dismiss. The District Court, Kaplan, J., held that: (1)            Interests of justice were best served by
complaint did not comply with rule setting forth general              dismissing complaint with leave to replead
pleading requirements; (2) complaint did not comply with              when complaint, which was 113 pages and 179
rule requiring that circumstances of fraud be pleaded with            numbered paragraphs in length, exclusive of
particularity; and (3) interests of justice were best served          exhibits and separate subparagraphs, failed to
by dismissing complaint with leave to replead.                        comply both with rule requiring complaint to
                                                                      contain short and plain statement of claim
Motion granted.                                                       showing pleader's entitlement to relief and rule
                                                                      requiring circumstances of fraud to be pleaded
                                                                      with particularity, inasmuch as it would be
                                                                      enormously wasteful of judicial resources
 West Headnotes (3)                                                   upon which other litigants had equal call for
                                                                      court to sort through complaint's allegations
                                                                      and address each, as it would have done had
 [1]       Accountants
                                                                      plaintiffs filed well-organized complaint of
               Actions
                                                                      reasonable length. Fed.Rules Civ.Proc.Rules
           Complaint against accounting firm did
                                                                      8(a), 9(b), 28 U.S.C.A.
           not comply with rule requiring short and
           plain statement of claim showing pleader's                 2 Cases that cite this headnote
           entitlement to relief where complaint was
           113 pages and 179 numbered paragraphs
           in length, exclusive of exhibits and scores
           of separate subparagraphs, was somewhat
           disorganized and often conclusory, and was
           verbose and repetitious, using various stock                               ORDER
           phrases that conveyed no new meaning.
                                                               KAPLAN, J.
           Fed.Rules Civ.Proc.Rule 8(a), 28 U.S.C.A.
                                                                *1 On or about March 31, 2000, plaintiffs acquired
           4 Cases that cite this headnote
                                                               for $121,266,000 a part of the consumer telephone


                 © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                     1
VTech Holdings Ltd. v. PriceWaterhouseCoopers, LLP, Not Reported in F.Supp.2d (2003)
2003 WL 21756623

business of Lucent Technologies, Inc. (“Lucent”). Shortly            facts to show that defendants had both motive and
                                                                     opportunity to commit fraud, or (b) by alleging facts that
before closing on that purchase, it hired defendant
                                                                     constitute strong circumstantial evidence of conscious
PriceWaterhouseCoopers, LLP (“PwC”) to help integrate
                                                                     misbehavior or recklessness.” ’ First Capital Asset Mgmt.,
the acquisition into its business. Plaintiffs subsequently
                                                                     Inc. v. Brickelbush, 50 F.Supp.2d 624, 632 (S.D.N.Y.2001)
came to the conclusion that they had been defrauded
                                                                     (quoting Hallwood Realty Partners v. Gotham Partners,
in the transaction. They sued Lucent in another
                                                                     L.P., 95 F.Supp.2d 169, 174 (S.D.N.Y.2000) (in turn
action in this Court entitled VTech Holdings Ltd. v.
                                                                     quoting Shields v. Citytrust Bancorp, Inc., 25 F.3d 1124,
PriceWaterhouseCoopers, LLP, No. 01 Civ. 0612(JGK),
                                                                     1128 (2d Cir.1994)).
which subsequently was settled. They here sue PwC for
breach of fiduciary duty, aiding and abetting alleged
                                                                      *2 This complaint fails in many respects to comply with
fraud by Lucent, breach of warranty, breach of contract,
                                                                     Rule 9(b). It is not clear exactly what if any statements
fraud, and accounting malpractice. The gist of the action
                                                                     PwC is alleged to have made, let alone when and by whom
appears to be that PwC is at least partly responsible for
                                                                     and what precisely was incorrect. If the complaint alleges
plaintiffs' unsuccessful acquisition on the theory that it
                                                                     facts giving rise to a strong inference of fraudulent intent
misrepresented and withheld material information about
                                                                     with respect to any of the matters complained of on a fraud
the acquired business during the period immediately prior
                                                                     theory, which is questionable, it certainly does not do so
to the closing and that it aided and abetted Lucent's
                                                                     with respect to all such matters.
alleged fraud. PwC moves to dismiss on the ground that
the complaint fails to allege fraud with particularity or to
                                                                     There are still other problems, several of which are alluded
state a claim upon which relief may be granted.
                                                                     to in the motion papers.
 [1] The complaint in this action is 113 pages and 179
                                                                      [3] Had plaintiffs filed a well organized complaint of
numbered paragraphs in length, exclusive of exhibits and
                                                                     reasonable length, the Court would sort through its
scores (perhaps hundreds) of separate subparagraphs. It is
                                                                     allegations one at a time and address each. To do so in
in some degree disorganized. It is verbose and repetitious,
                                                                     this context, however, would be enormously wasteful of
repeating endlessly various stock phrases that convey
                                                                     resources upon which other litigants have an equal call.
no new meaning. Despite its enormous length and an
                                                                     In all the circumstances, the interests of justice would
overabundance of detail, it often its quite conclusory.
                                                                     be served best by dismissing the complaint with leave to
                                                                     replead.
Rule 8(a) requires that a complaint “contain ... a short and
plain statement of the claim showing that the pleader is
                                                                     The complaint is dismissed on the ground that it fails
entitled to relief.” Certainly there is nothing short and very
                                                                     to comply with Rule 8(a) and 9(b). Plaintiffs may file
little plain about this complaint.
                                                                     an amended complaint, no later than August 30, 2003.
                                                                     Any amended complaint shall be organized properly, shall
 [2] Rule 9(b) in turn requires that the circumstances
                                                                     contain no evidentiary allegations except to the extent
constituting an alleged fraud be alleged with particularity.
                                                                     necessary to comply with Rule 9(b) or requirements of
In order to satisfy this requirement, “a plaintiff should
                                                                     substantive law, and shall clearly set forth exactly what
specify the time, place, speaker, and content of the alleged
                                                                     misrepresentations or omissions are attributed to PwC,
misrepresentations.” Luce v. Edelstein, 802 F.2d 49, 54
                                                                     when they were made or occurred, and by whom in
(2d Cir.1986). Further, the pleading must assert facts
                                                                     addition to satisfying all other applicable requirements.
from which a strong inference of fraud may be drawn.
E.g., Chill v. General Electric Co., 101 F.3d 263, 267
                                                                     SO ORDERED.
(2d Cir.1996); San Leandro Emergency Medical Group
Profit Sharing Plan v. Philip Morris Cos., 75 F.3d 801,
812 (2d Cir.1996); Shields v. Citytrust Bancorp, Inc.,               All Citations
25 F.3d 1124, 1128 (2d Cir.1994). “A strong inference
of fraudulent intent is made out ‘either (a) by alleging             Not Reported in F.Supp.2d, 2003 WL 21756623

End of Document                                                  © 2018 Thomson Reuters. No claim to original U.S. Government Works.



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                2
Reddy v. Catone, Not Reported in F.Supp.3d (2014)
2014 WL 2611351

                                                            pursuant to Fed.R.Civ.P. 12(b)(1) and 12(b)(6). Dkt. No.
                                                            9. Plaintiff has opposed the motion. Dkt. No. 17.
                 2014 WL 2611351
   Only the Westlaw citation is currently available.
            United States District Court,
                  N.D. New York.                                                II. DISCUSSION

               Deepika REDDY, Plaintiff,                    Defendants raise a number of arguments in support
                            v.                              of their motion to dismiss Plaintiff's Complaint in its
 Louis J. CATONE, in his official capacity as Director      entirety. Defendants first argue that the Court lacks
    of the Office of Professional Discipline, of the        subject matter jurisdiction with respect to nearly all
   New York State Education Department and in               of Plaintiff's claims by virtue of the Rooker–Feldman
                                                            doctrine, which prohibits federal review of state court
     his individual capacity; Donald T. Sheridan,
                                                            judgments. Defendants note that Plaintiff unsuccessfully
   in his official capacity as Professional member
                                                            challenged a procedural aspect of the state disciplinary
    of the New York State Board of Dentistry and
                                                            proceedings against her, pursuant to Article 78 of the New
     in his individual capacity; Robert E. Parker,          York C.P.L.R., and thus contend that she is prohibited
   DDS, in his individual capacity; Richard Konys,          from seeking federal court review of the state court's
      Jr., in his individual capacity, Defendants.          determination. Similarly, Defendants also argue that
                                                            this Court must give the state court decision preclusive
             No. 5:13–CV–707 (MAD/ATB).                     effect and that Plaintiff is thereby collaterally estopped
                           |                                from attacking that decision. Defendants next argue
                  Signed June 11, 2014.                     that Plaintiff's complaint fails to state a claim under
                                                            any of the following theories: Fourteenth Amendment
Attorneys and Law Firms
                                                            procedural due process (including her “stigma-plus”
Gilles R.R. Abitbol, Esq., Gilles R. Abitbol, Esq., of      claims), Fourteenth Amendment equal protection, Fourth
Counsel, Phoenix, NY, for Plaintiff.                        Amendment search and seizure, and 42 U.S.C. §§ 1983
                                                            and 1985 conspiracy. In addition, Defendants contend
Office of the New York State Attorney General, Gregory      that Plaintiff's state law claims should be dismissed
J. Rodriguez, AAG, of Counsel, Albany, NY, for              on the merits or, should the Court dismiss each of
Defendants.                                                 Plaintiff's federal law claims, that the Court should
                                                            decline to exercise supplemental jurisdiction over the state
                                                            law claims. Defendant Cantone also seeks dismissal of
    MEMORANDUM–DECISION AND ORDER                           Plaintiff's first and second causes of action against him
                                                            for lack of any allegations of his personal involvement.
MAE A. D'AGOSTINO, District Judge.                          Finally, Defendants assert that the Complaint should
                                                            be dismissed for failing to set forth a short and plain
                  I. INTRODUCTION                           statement of the claims, as required under Rule 8 of the
                                                            Federal Rules of Civil Procedure.
 *1 Plaintiff, a dentist licensed to practice in the
State of New York, commenced this action on June
19, 2013. Plaintiff alleges that Defendants improperly      A. Federal Rule of Civil Procedure 8
subjected her to disciplinary proceedings and thereby       With respect to the pleading requirements under Rule 8 of
violated the United States Constitution and New York        the Federal Rules of Civil Procedure, the Second Circuit
State Constitution, causing her economic, emotional,        has stated as follows:
and reputational harm. Plaintiff seeks injunctive relief,
                                                              Rule 8 provides that a complaint “shall contain ... a
declaratory judgments, and monetary damages. See
                                                              short and plain statement of the claim showing that
Dkt. No. 1 (“Complaint”). Presently before the Court
                                                              the pleader is entitled to relief.” Fed.R.Civ.P. 8(a)(2).
is Defendants' motion to dismiss Plaintiff's Complaint
                                                              The statement should be plain because the principal
                                                              function of pleadings under the Federal Rules is to give


              © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                    1
Reddy v. Catone, Not Reported in F.Supp.3d (2014)
2014 WL 2611351

  the adverse party fair notice of the claim asserted so as     the violations of the Law, then the whole process which
  to enable him to answer and prepare for trial. See, e.g.,     establishes the control of the Board of regents as to the
  Geisler v. Petrocelli, 616 F.2d 636, 640 (2d Cir.1980); 2A    respect of due process is deprived of its own reason to
  Moore's Federal Practice ¶ 8.13, at 8–61 (2d ed.1987).        exist”).
  The statement should be short because “[u]nnecessary
  prolixity in a pleading places an unjustified burden on       In short, Plaintiff's Complaint fails to adhere to the
  the court and the party who must respond to it because        requirements under Rule 8 that a pleading contain “a
  they are forced to select the relevant material from a        short and plain statement of the claim showing that the
  mass of verbiage.” 5 C. Wright & A. Miller, Federal           pleader is entitled to relief” and that “[e]ach allegation
  Practice and Procedure § 1281, at 365 (1969).                 must be simple, concise, and direct.” Fed.R.Civ.P. 8(a)
                                                                (2), (d)(1). The Court declines to undertake the exercise
   *2 When a complaint does not comply with the                 of striking each of the redundant and/or immaterial
  requirement that it be short and plain, the court has         allegations. Even if the Court were to attempt to strike
  the power, on its own initiative or in response to a          all offending paragraphs and counts, the remainder of
  motion by the defendant, to strike any portions that          the Complaint would still suffer from the same infirmities
  are redundant or immaterial, see Fed.R.Civ.P. 12(f), or       that the Court noted above. As such, the Complaint is
  to dismiss the complaint. Dismissal, however, is usually      dismissed in its entirety without prejudice. See Salahuddin,
  reserved for those cases in which the complaint is so         861 F.2d at 43 (affirming the dismissal of a complaint
  confused, ambiguous, vague, or otherwise unintelligible       under Rule 8 that “span[ned] 15 single-spaced pages” and
  that its true substance, if any, is well disguised. See       “contain[ed] a surfeit of detail” with “explicit descriptions
  Gillibeau v. City of Richmond, 417 F.2d 426, 431              of 20–odd defendants, their official positions, and their
  (9th Cir.1969). When the court chooses to dismiss, it         roles in the alleged denials of [the plaintiff's] rights”);
  normally grants leave to file an amended pleading that        Blakely v. Wells, 209 Fed. Appx. 18 (2d Cir.2006)
  conforms to the requirements of Rule 8. See generally 5       (finding that “the District Court acted within the bounds
  C. Wright & A. Miller, Federal Practice and Procedure         of permissible discretion” in dismissing the plaintiff's
  § 1281, at 366–67; 2A Moore's Federal Practice ¶ 8.13,        complaint, “which spanned 57 pages and contained 597
  at 8–81 to 8–82 n. 38.                                        numbered paragraphs”); Hill v. Griffin, No. 10–CV–6419,
                                                                2013 WL 1866861, *3 (W.D.N.Y. May 2, 2013) (holding
Salahuddin v. Cuomo, 861 F.2d 40, 41–42 (2d Cir.1998).
                                                                that the plaintiff's 229–paragraph and 76 page complaint
                                                                “falls far short of satisfying F.R.C.P. 8's directives”);
In the present matter, Plaintiff's Complaint contains
                                                                Infanti v. Scharpf, No. 06 CV 6552, 2008 WL 2397607,
more than 400 paragraphs (exclusive of subparagraphs)
                                                                *2 (E.D.N.Y. June 10, 2008) (dismissing complaint which
spanning over 150 pages of text. Attached to the
                                                                “spans 90 pages, consists of 500 numbered paragraphs
Complaint is a set of exhibits totaling approximately
                                                                and 27 counts, and references 124 pages of exhibits”);
300 additional pages. The Complaint is also replete with
                                                                VTech Holdings Ltd. v. Pricewaterhousecoopers, LLP,
gratuitous allegations, e.g., Complaint ¶ 210 (“It is not
                                                                No. 03 Civ. 1413, 2003 WL 21756623, *1 (S.D.N.Y.
by magic that Mr. Catone affects the consent order to
                                                                July 30, 2003) (finding “nothing short and very little
the vitiated proceedings, he actually interprets the law as
                                                                plain about” a complaint that was “113 pages and 179
giving an opportunity to settle on by resolving the other....
                                                                numbered paragraphs in length, exclusive of exhibits and
If the summary suspension procedure was dropped, what
                                                                scores (perhaps hundreds) of separate subparagraphs”);
is the legal paper, the legal document that proves that
                                                                Glasheen v. City of Albany, No. 98–CV1503, 1999
the action was discontinued?”), speculative assertions,
                                                                WL 1249409 (N.D.N.Y. Dec. 16, 1999) (dismissing the
e.g., id. ¶¶ 92, 187 (“The only conclusion that we can
                                                                plaintiff's complaint, which “consist[ed] of 445 paragraphs
establish because of difference of dates is that Dr. Parker's
                                                                in 74 pages, [and was] rife with irrelevant information and
affidavit was prepared by the prosecuting attorney's office
                                                                prolix in the extreme”).
and submitted to Dr. Parker for signature”), and legal
argument, e.g., id. ¶ 175 (“If every complaint addressed
                                                                 *3 As noted above, Defendants have raised a number
directly to the board of regents ends up in the hands
                                                                of additional problems with Plaintiff's complaint, which
of the director of the office of professional discipline
                                                                Defendants contend warrant dismissal. “Had [Plaintiff]
and is automatically requalified by the perpetrator of


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                        2
Reddy v. Catone, Not Reported in F.Supp.3d (2014)
2014 WL 2611351

filed a well organized complaint of reasonable length, the
                                                                     ORDERS that Defendants' motion to dismiss (Dkt. No.
Court would sort through it allegations one at a time
                                                                     9) is GRANTED; and the Court further
and address each. To do so in this context, however,
would be enormously wasteful of resources upon which
                                                                     ORDERS that Plaintiff's Complaint is DISMISSED
other litigants have an equal call.” VTech Holdings,
                                                                     without prejudice; and the Court further
2003 WL 21756623, *2. Under these circumstances,
the Court finds that the interests of justice would be
                                                                     ORDERS that Plaintiff may file an amended complaint
best served by dismissing the Complaint with leave to
                                                                     within thirty (30) days of the date of this Memorandum–
replead. Should Plaintiff elect to replead, the Court
                                                                     Decision and Order; and the Court further
cautions Plaintiff to also be mindful of the following
in so doing: Eleventh Amendment immunity generally
                                                                     ORDERS that, if Plaintiff does not timely file an
extends to state officials sued in their official capacities
                                                                     amended complaint, the Clerk of the Court is instructed,
for retrospective relief; individual liability under 42 U.S.C.
                                                                     without further order of the Court, to enter judgment for
§ 1983 requires allegations of personal involvement;
                                                                     Defendants and close this case; and the Court further
the pleading standards for conspiracy claims require
specific, non-conclusory allegations; equal protection
                                                                     ORDERS that the Clerk of the Court shall serve a copy of
claims require specific allegations of similarly situated
                                                                     this Memorandum–Decision and Order on the parties in
individuals who were treated differently than the plaintiff;
                                                                     accordance with the Local Rules.
and illegal search and seizure claims require allegations of
an unreasonable, non-consensual seizure.
                                                                     IT IS SO ORDERED.

                                                                     All Citations
                   III. CONCLUSION
                                                                     Not Reported in F.Supp.3d, 2014 WL 2611351
After carefully reviewing the entire record in this matter,
the parties' submissions and the applicable law, and for the
above-stated reasons, the Court hereby

End of Document                                                  © 2018 Thomson Reuters. No claim to original U.S. Government Works.




               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                3
Infanti v. Scharpf, Not Reported in F.Supp.2d (2008)
2008 WL 2397607




      KeyCite Yellow Flag - Negative Treatment
                                                                                         INTRODUCTION
Distinguished by Lynch v. Southampton Animal Shelter Foundation 
Inc., E.D.N.Y., July 29, 2011
                                                                    *1 On December 8, 2006, Plaintiffs Vittorio Infanti
                 2008 WL 2397607                                   (“Infanti”) and Infanti International Inc. (“Infanti
    Only the Westlaw citation is currently available.              International”) (collectively, “Plaintiffs”) filed this action
             United States District Court,                         against Defendants George Scharpf, George Scharpf
                   E.D. New York.                                  Holdings LLC, Stanley Koreyva, Jr., Amboy National
                                                                   Bank (“Amboy”), Elizabeth Kavlakian, EKI, LLC
             Vittorio INFANTI and Infanti                          (“EKI”), the Board of Directors of Amboy, and Peter
              International, Inc., Plaintiffs,                     W. Davis (collectively, “Defendants”). From what the
                            v.                                     Court can glean from the complaint, Plaintiffs allege
  George SCHARPF, individually, and as Chairman                    that Defendants tortiously interfered with the business
                                                                   of Infanti International and defrauded Infanti by, inter
       of the Board of Directors and President &
                                                                   alia, conspiring to use Infanti International as a vehicle
      CEO of Amboy National Bank a/k/a Amboy
                                                                   through which Scharpf, the President of Amboy, and
    Bancorporation; George Scharpf Holdings LLC;
                                                                   Kavlakian, Infanti's now ex-wife, would acquire Plaintiffs'
     Stanley Koreyva, Jr., individually, and as CFO                customer list and divert funds in order to start their own
   and Board member of Amboy National Bank a/                      chair manufacturing business, EKI, and that their acts
     k/a Amboy Bancorporation and Senior V.P. of                   were ratified by the members of the Board of Directors of
    Amboy National Bank; Amboy National Bank;                      Amboy.
      Elizabeth Kavlakian; EKI, LLC, a New Jersey
     corporation; George Scharpf as Chairman and                   In response to the complaint, Amboy and Scharpf's
  Member of Board of Directors of A.N.B.; the Board                counsel sent letters to Plaintiffs' counsel demanding that
 of Directors of Amboy National Bank; the Individual               he withdraw the complaint for failure to comply with
                                                                   Federal Rules of Civil Procedure 8 and 11. See Affidavit
   Members of the Board of A.N.B.; Peter W. Davis,
                                                                   of Helen A. Nau, dated January 3, 2007, Exs. F. &
      Member of the Board of A.N.B., Defendants.
                                                                   G. Plaintiffs' counsel responded that the complaint was
                    No. 06 CV 6552(ILG).                           well-pleaded and abided by the Rules. Id., Exs. H & I.
                             |                                     Defendants Amboy and Scharpf now move this Court
                       June 10, 2008.                              for an order dismissing Plaintiffs' complaint for failure
                                                                   to comply with Federal Rule of Civil Procedure 8 (“Rule
Attorneys and Law Firms                                            8”). 1

Thomas L. Irwin, Esq., Thomas L. Irwin, P.A., Nutley,
                                                                   1        Infanti earlier filed a similar complaint which spanned
NJ, for Plaintiffs.
                                                                            11 pages and consisted of 62 paragraphs and 8 counts
Eugene Jr. Killian, Jr., Esq., Killian & Salisbury, P.C.,                   against Scharpf, EKI, Koreyva, and Amboy. Id., Ex.
Clark, NJ, for Defendant George Scharpf.                                    A. Infanti voluntarily dismissed this complaint after
                                                                            receiving letters similar to the ones described above
Dennis Thomas Kearney, Esq., Pitney Hardin Kipp &                           from Amboy and Scharpf's counsel. Id., Exs. B, C, &
Szuch, Morristown, NJ, for Defendants Stanley Koreyva,                      D.
Jr., Amboy National Bank, the Board of Directors of
Amboy National Bank, and Peter W. Davis.
                                                                                            DISCUSSION

                                                                     A. Standard
            MEMORANDUM AND ORDER                                   Rule 8(a)(2) provides that a complaint “shall contain ... a
                                                                   short and plain statement of the claim showing that the
GLASSER, Senior District Judge.
                                                                   pleader is entitled to relief .... “ Rule 8(e)(1) provides that



                © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                   1
Infanti v. Scharpf, Not Reported in F.Supp.2d (2008)
2008 WL 2397607

“[e]ach averment of a pleading shall be simple, concise,         is that the complaint does not constitute a short and
and direct.” The purpose of Rule 8 is to give the named          concise statement. Id.
defendant fair notice of the claims asserted against him so
that he may file a responsive answer. Salahuddin v. Cuomo,
861 F.2d 40, 42 (2d Cir.1988). “Beyond this, the rule               B. Analysis
serves to sharpen the issues to be litigated and to confine      It is plain that Plaintiffs' complaint fails to comply with
discovery and the presentation of evidence at trial within       Rule 8. The complaint is far from a short and concise
reasonable bounds.” Powell v. Marine Midland Bank,               statement of the facts and allegations. The complaint
162 F.R.D. 15, 16 (N.D.N.Y.1995) (quotation omitted).            spans 90 pages, consists of 500 numbered paragraphs and
Compliance with Rule 8 also allows courts to determine           27 counts, and references 124 pages of exhibits, including
whether the doctrine of res judicata is applicable to the        charts offered by Plaintiffs to elucidate the relationships
allegations in the complaint. Id. at 16.                         between Defendants and the alleged acts. That chaotic
                                                                 jumble drives the Court to exercise its discretion and
A complaint should be short and precise because                  dismiss the complaint in accordance with the Rule.
“unnecessary prolixity in a pleading places an unjustified
burden on the court and the party who must respond to            Over the course of these 500 paragraphs, Plaintiffs
it because they are forced to select the relevant material       attempt to convey a tumultuous confusion of fraudulent
from a mass of verbiage.” Salahuddin, 861 F.2d at 42             schemes designed to steal Plaintiffs' customer base
(quotation omitted). “Complaints which ramble, which             and goodwill in the chair manufacturing industry.
needlessly speculate, accuse, and condemn, and which             The first 183 paragraphs, for example, which purport
contain circuitous diatribes far removed from the heart of       to detail the factual underpinnings of the complaint,
the claim do not comport with these goals and this system;       consist of rambling accusations and moral condemnation
such complaints must be dismissed.” Prezzi v. Berzak, 57         of Defendants. The following two paragraphs are
                                                                 illustrative:
F.R.D. 149, 151 (S.D.N.Y.1972). 2
                                                                     The bank [sic] Board of Directors are wrong. Wrong
2      It is noteworthy that the Supreme Court recently              without redemption unless it implements changes. To
       decided that a plaintiff must allege enough factual           hold otherwise requires that the bank place a warning
       matter in a complaint to render the allegations               on its premises [sic] “Warning this bank may be
       plausible on their face to survive a motion to dismiss.       dangerous to your monetary health[.]” Keep your wits
       See Bell Atl. Corp. v. Twombly, 550 U.S. 544, ----,           about you, the banker you are speaking to may want to
       127 S.Ct. 1955, 1974, 167 L.Ed.2d 929 (2007). Here,           conspire with your wife to take over your business, or
       the prolix and rambling nature of the complaint
                                                                     the business of your children. Beware, wear a banking
       prevents the Court from determining whether there
                                                                     hard hat in this area.
       exist “enough facts to state a claim to relief that is
       plausible on its face.” Id.                                   Cigarettes have a warning on the packaging, must bank
 *2 The Court has several options with respect to                    buildings also carry such warnings, when the public
complaints in violation of Rule 8. The Court may strike              enters [Amboy] must parents tightly hold the hands of
any portions of the complaint it finds redundant or                  their children?
immaterial pursuant to Fed.R.Civ.P. 12(f), or it may
dismiss the complaint in its entirety. Salahuddin, 861 F.2d      Compl. ¶¶ 62-63. 3 Defendants may be understandably
at 42. Dismissal of a complaint in its entirety should be        hard put to respond to these “allegations” in any
“reserved for those cases in which the complaint is so           meaningful way, and requiring them to answer such a
confused, ambiguous, vague, or otherwise unintelligible          pleading would “fly in the face of the very purposes for
that its true substance, if any, is well disguised.” Id. It      which Rule 8 exists.” Lonesome v. Lebedeff, 141 F.R.D.
is also within the Court's discretion to grant leave to          397, 398 (E.D.N.Y.1992).
amend the complaint. Id. Because the Second Circuit has
expressed a preference for adjudicating cases on their           3       The following paragraph is another example of the
merits, it will generally find failure to grant leave to amend           complaint's long-winded and confusing allegations:
an abuse of discretion where the sole ground for dismissal



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                            2
Infanti v. Scharpf, Not Reported in F.Supp.2d (2008)
2008 WL 2397607

           The Board should ask [sic] What right does           *3 Plaintiffs' counsel, while admitting that the complaint
           the bank CFO have to bestow bank money              is “not a thing of beauty,” and not an appropriate forum
           upon the plaintiff Vittorio Infanti's 32 year old   for satire, nevertheless seeks to justify the length and
           wife, while they are married? What Machievelian     complexity of the complaint as necessary to properly
           [sic] banking rule makes it ok to engage her in
                                                               establish a framework for Plaintiffs' allegations of RICO
           a conspiracy 13 monts [sic] into her marriage
                                                               conspiracy and fraud. Pl. Br. at 5. That attempt at
           whereby she becomes “pres.” of a corporation,
                                                               justification is an exquisite manifestation of a failure
           named after her by the banks CEO? What
                                                               to understand the essence of Rule 8. That “plaintiffs
           banking beneficence dictates a reward to such
           a woman that she is given, at what ever             assert [ ] RICO claims does not justify [a] verbose
           [sic] price, a bank asset, one of the banks         complaint.” Pahmer v. Greenberg, 926 F.Supp. 287,
           [sic] many mortgage assets underpinning the         294 n. 2 (E.D.N.Y.1996). “[A]lthough RICO complaints
           security of the entire bank, an asset whose         often might need to be somewhat longer than many
           cumulative presence provides commercial solace      complaints, RICO complaints must meet the requirements
           for the entire customer base? Where is it written   of Rule 8(a)(2) and Rule 8(e)(1).” Roberto's Fruit Market,
           that the bank foreclosure rules inure to the        Inc. v. Schaffer, 13 F.Supp.2d 390, 396 (E.D.N.Y.1998)
           benefit of the CEO when he takes an appraised
                                                               (quoting Pahmer, 926 F.Supp. at 294 n. 2). 4 In response
           $5,000,000-property from Vittorio then keeps it
                                                               to Defendants' Rule 8 motion, Plaintiffs' counsel also
           in his [George Scharpf Holding's] wallet after
           paying $800K? Where is it written that it is        suggests that striking paragraphs 54, 57, 63, 66, 90,
           OK to allow an [sic] [Infanti International's]      111, 135, 150, and 151, and counts 23 and 24, would
           alleged “Overdraft of $330,000-to be given when     cure the deficiencies in the complaint. However, even if
           there is a $16,000,000-judgment, existing against   the Court were to strike these paragraphs and counts,
           the other plaintiff, etc etc etc. What part of      the remainder of the complaint would still suffer from
           the CFO's duties & the Boards [sic] oversight       the same infirmities that the Court noted above. It is
           responsibilities allow for intentional ignorance    the structure of the complaint as a whole that fails
           of such circumstances. What part of banking         to provide Defendants notice of the precise allegations
           sanity allows the bank in a recent matter to
                                                               against them. 5
           fail to file mortgages. What parts of the Banks
           [sic] Fire alarm System or its “Customer Fair
           Ethical Treatment System” has had its “copper       4      Because Plaintiffs' complaint is in clear violation of
           piping” stolen by these CPA touting officers. The          Rule 8, the Court need not consider whether the
           Board must take, [sic] some blame. It must solve           complaint also violates Rule 9(b) with respect to the
           some basic problems, it must open the eyes,[ ] &           RICO claims for which Plaintiffs allege mail and wire
           remove the sand. The defendants [sic] actions are          fraud as predicate acts. The Rule 9(b) “heightened
           everyday including Sunday today Dec. 3,[ ] 2006.           pleading standard is not an invitation to disregard[ ]
         Compl. ¶ 58.                                                 Rule 8's requirement of simplicity, directness, and
                                                                      clarity.” McHenry v. Renne, 84 F.3d 1172, 1178 (9th
The counts also lump Defendants together without clearly
                                                                      Cir.1996).
linking specific wrongs to them individually. A complaint
that “lump[s] all the defendants together and fail[s] to       5      Plaintiffs' counsel also reasons that, because he
distinguish their conduct[,] ... fail[s] to give adequate             encountered “[d]ifficulty in deciphering the facts of
notice to the [ ] defendants as to what they did wrong.”              the case, over many months using interpreters, at
Appalachian Enters., Inc. v. ePayment Solutions Ltd., 01              times, to try to understand what plaintiff was saying,”
CV 11502(GBD), 2004 WL 2813121, at *7 (S.D.N.Y. Dec.                  the length of the complaint should be excused. Pl.
8, 2004). “It is not the duty of ... [D]efendants or this             Br. at 4. The Court has little sympathy for Plaintiffs'
Court to sift through the Complaint and guess which                   counsel. Any difficulty counsel may have experienced
                                                                      interacting with his client does not excuse counsel's
factual allegations support which claims. Rule 8(a) places
                                                                      decision to draft the complaint in the manner he did.
the burden squarely upon the plaintiff to clearly and
                                                                         Plaintiffs' counsel also begs the Court to relax or
succinctly state its claims.” Discon Inc., 1992 WL 193683,
                                                                         dispense with the requirements of Rule 8 based on
at *16. Plaintiffs have resoundingly failed to do so.                    allegations that Defendants are currently engaged
                                                                         in criminal activity. See Pl. Br. at 13 (citing New




              © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                               3
Infanti v. Scharpf, Not Reported in F.Supp.2d (2008)
2008 WL 2397607

         Jersey Court Rule 1:1-2). However, the Court is
         aware of no legal basis for relaxing the already
         lenient notice pleading requirements of Rule 8.                                CONCLUSION
         Application of a New Jersey court rule of practice
         in this context would render meaningless the             For the foregoing reasons, Defendants' motion is
         purposes that the federal pleading requirements          GRANTED, and Plaintiffs will be permitted to file an
         were designed to address.                                amended complaint within 20 days of this Order.
Because the Second Circuit has expressed a strong
preference for adjudicating disputes on their merits,             SO ORDERED.
Plaintiffs should be afforded another opportunity to
clearly and concisely present their allegations in a manner
that will give both Defendants and the Court notice of            All Citations
their claims. The Court accordingly grants Plaintiffs leave
                                                                  Not Reported in F.Supp.2d, 2008 WL 2397607
to amend their complaint within 20 days of this Order with
the admonition that scrupulous attention be paid to Rule
8 at the risk of dismissal if it is not.

End of Document                                               © 2018 Thomson Reuters. No claim to original U.S. Government Works.




              © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                              4
Bell v. Lasaceli, Not Reported in F.Supp.2d (2009)
2009 WL 1032857

                                                                 (2d Cir.1995); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d
                                                                 Cir.1988)).
                  2009 WL 1032857
    Only the Westlaw citation is currently available.
                                                                 Plaintiff filed a First Amended Complaint (Docket No. 4),
             United States District Court,
                                                                 which “completely ignored in all respects the instructions
                   W.D. New York.
                                                                 and directions provided in the Court's initial Order
                    Elijah BELL,                                 (Docket No. 3) and was twice as lengthy (at least two
                           v.                                    to three inches thick and un-paginated) and, again,
              LASACELI, et all, Defendants.                      mostly illegible and indiscernible.” (Docket No. 8, Order
                                                                 at 2). The Court, rather than dismissing the Amended
                     No. 08–CV–0278A.                            Complaint, pursuant to 28 U.S.C. § 1915e(2)(B) and
                              |                                  1915A, for again failing to comply with Rule 8's “short
                       April 15, 2009.                           and plain statement” rule, opted to provide the Plaintiff
                                                                 with an additional opportunity to amend his complaint
Attorneys and Law Firms                                          to ameliorate its deficiencies and attempt to state a claim
                                                                 upon which relief could be granted. (Docket No. 8, Order
Elijah Bell, Napanoch, NY, pro se.
                                                                 at 3). See Sealed Plaintiff v. Sealed Defendant, 537 F.3d
                                                                 185 (2d Cir.2008) (stating that pro se litigants' complaints
                                                                 should be viewed liberally and that said litigants should
               DECISION AND ORDER                                be given the chance to amend their complaints as needed).
                                                                 The Court again directed that the Plaintiff's next (Second)
DAVID G. LARIMERM, District Judge.
                                                                 Amended Complaint must comply with Rules 8 and 10
                                                                 and set forth a short and plain statement of the claims
                    INTRODUCTION                                 against the Defendants. (Docket No. 8, Order).

 *1 Plaintiff, Elijah Bell, currently an inmate at the
Eastern Correctional Facility, who at the time of the
events alleged in this action was an inmate at the Wende                  SECOND AMENDED COMPLAINT
Correctional Facility, filed this pro se action seeking relief
                                                                 Plaintiff has now filed a Second Amended Complaint
under 42 U.S.C. § 1983 (Docket No. 1) and the Americans
                                                                 (Docket No. 9), which, among other deficiencies, is prolix
with Disabilities Act, 42 U.S.C. 12131 et seq ., and was
                                                                 and mostly unintelligible. It is over 200 pages—100 plus
granted permission to proceed in forma pauperis. (Docket
                                                                 pages longer than the First Amended Complaint—and
No.3).
                                                                 purports to allege, as best the Court can discern, that the
                                                                 Defendants—employees and officials of the New York
Upon review of the original Complaint (Docket No. 1),
                                                                 State Department of Correctioal Services (“DOCS”)—
pursuant to 28 U.S.C. § 1915e(2)(B) and 1915A, the
                                                                 violated his constitutional rights stemming from a whole
Court found that, based on the manner in which the
                                                                 host of complaints or grievances by way of “harassment,
complaint was written, it was virtually impossible to read
                                                                 retaliations, discriminations, assaults....” The Second
and understand and to determine whether the Plaintiff
                                                                 Amended Complaint names forty-two Defendants, and is
stated a claim upon which relief could be granted against
                                                                 an inordinately lengthy, impenetrable wall of convoluted
any of the Defendants. The Court therefore directed
                                                                 dates and grievances. To the extent the Court can even
Plaintiff to file an Amended Complaint that was legible
                                                                 read and understand it, the Second Amended Complaint
and complied with Rules 8 and 10 of the Federal Rules
                                                                 seems to allege that Plaintiff's mail, grievances, and
of Civil Procedure, and logically and coherently set forth
                                                                 grievance appeals are stolen and thrown away once he
the factual bases of his claims. The Plaintiff was placed
                                                                 places them in the proper mailbox in retaliation for his
on notice that his failure to file an amended complaint
                                                                 recurring grievances against the staff at Wende.
as directed—i.e., legibly and in compliance with Rules
8 and 10—, would result in the dismissal of this action
                                                                  *2 Moreover, despite heeding the Court's directions to
pursuant to 28 U.S.C. § 1915(e)(2)(B) and 1915A. (Docket
                                                                 paginate the complaint, and include separate paragraphs
No. 3, Order) (citing Simmons v. Abruzzo, 49 F.3d 83, 88


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                        1
Bell v. Lasaceli, Not Reported in F.Supp.2d (2009)
2009 WL 1032857

and relevant dates, the sheer volume and lack of any                           claim against each of the named defendants for
logical or coherent organization of the Second Amended                         the violation of his constitutional or statutory
Complaint makes it, in the Court's opinion, simply                             rights.
impossible for either the Defendants or the Court to                        Bell v. Fischer, Commissioner, et al., 9:09–CV–0008
                                                                            (LEK) (Docket No. 7, Order, at 4). The Court
discern what the claims are. 1 See Salahuddin, 861 F.2d at                  also notes in said Order that several of plaintiff's
42 (The purpose of Rule 8's “short and plain statement”                     grievances relate to his “mail being picked up by
rule is to provide defendant with fair notice of the claims                 staff “while light off.” (Id. at 4, n. 2). Some of the
against him and to enable him to answer the complaint                       grievances set forth in the instant matter relate to
and prepare for trial). A complaint fails to comply with                    the staff taking Plaintiff's mail and the lights being
Rule 8(a)(2) if it is “so confused, ambiguous, vague, or                    turned off.
otherwise unintelligible that its true substance, if any, is       Because the Second Amended Complaint again, after two
well disguised.” Salahuddin, 861 F.2d at 42. The Second            previous attempts, fails to even remotely comply with
Amended Complaint (Docket No. 9) certainly fits this               Rule 8's short and plain statement rule, his complaint
criteria, even more so than the first two complaints.              must dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B) and
                                                                   1915A. See Simmons, 49 F.3d at 88; Salahuddin, 861 F.2d
1      For example, Plaintiff will often claim that his            at 42.
       grievances concern the “same old discriminations and
       lies” made by Correctional Officers at the prison, yet,     It is well within a district court's discretion to deny leave
       as far as the Court can determine, never signifies what     to amend a prolix complaint if it is so voluminous and
       the specific “lies” are.                                    incomprehensible that no claims can be gleaned from it.
While a court cannot dismiss a pro se complaint based              See Jones v. National Communications and Surveillance
solely on the plaintiff's failure to follow a court's specific     Networks, No. 06–CV–1220, 266 Fed.Appx.31, 2008 WL
instructions as to the complaint's “content and format,”           482599 (2d Cir.2008) (Summary Order) (stating that
Sealed Plaintiff, 537 F.3d 185 at 191, it must be noted that       dismissing, pursuant to Rule 8, a plaintiff's 58 page, single-
the Second Amended Complaint (Docket No. 9), again,                spaced complaint with 87 pages of attachments, alleging
and emphatically fails to correct any of the fatal flaws of        over twenty separate causes of action against more than
the original and First Amended Complaint. All it does is           40 defendants was not an abuse of discretion). Plaintiff's
add page numbers and paragraphs, and provide a litany              Second Amended Complaint is similarly lengthy and
of dates for each of the over two hundred complaints and           rambling. See also In re Merrill Lynch & Co., Inc. ., 218
grievances made by Plaintiff against the staff at Wende.           F.R.D. 76, 77–78 (S.D.N.Y.2003) (“When a complaint is
The Second Amended Complaint, after two earlier failed             not short and plain, or its averments are not concise and
attempts, remains a continuous and unending stream of              direct, ‘the district court has the power, on motion or sua
mostly illegible and unitelligible writing that the Court is       sponte, to dismiss the complaint or to strike such parts
simply unable to decipher or to make any real sense of. 2          as are redundant or immaterial.’ ”) (quoting Simmons, 49
                                                                   F.3d at 86).
2      As addressed below, Plaintiff is no stranger to the
                                                                    *3 Again, while the Court is fully cognizant that “the
       litigation process, and just recently in an action filed
                                                                   dismissal of a pro se claim as insufficiently pled is
       in the Northern District of New York Plaintiff was,
       like here, directed to file an amended complaint on the     appropriate only in the most unsustainable of cases[,]”
       basis that the original complaint was                       Boykin v. KeyCorp., 521 F.3d 202, 216 (2d Cir.2008),
             nearly illegible ... and [did] not set forth a        Plaintiff has been afforded two opportunities to amend
             short and plain statement of the relief of the        his complaint and his most recent effort falls even
             facts ... but, rather, [was] a listing of more        further short of meeting Rule 8's pleading requirements
             than thirty grievances [plaintiff] filed at Eastern   than his earlier ones. Accordingly, the Second Amended
             Correctional Facility since his arrival there on      Complaint must be dismissed. See Higgins v. Plumbers and
             July 15, 2008 ... Notwithstanding the Court's         Gas Fitters, Local Union No. 1, 08–CV–2521 (RRM)(LB),
             careful review of these pleadings, which are          2008 U.S. Dist. LEXIS 76610, at *3 (E.D.N.Y., Sept. 18,
             exceedingly difficult to read, it is impossible for
                                                                   2008).
             the Court to determine if plaintiff can state a



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                   2
Bell v. Lasaceli, Not Reported in F.Supp.2d (2009)
2009 WL 1032857

                                                                           The Docket Sheets in each of these cases note the
                                                                           DIN number of the plaintiff and the DIN numbers
        MATERIAL MISREPRESENTATIONS                                        match the DIN numbers assigned to Elijah Bell
                                                                           by DOCS as noted on the New York State
In addition to the issues discussed above related to
                                                                           Department of Correctional Services Website.
Plaintiff's repeated failures to present a coherent, logical
and understandable pleading, Plaintiff made a fatal              Generally, information about a pro se litigant's previous
error in all three complaints, subjecting this action            cases is material since it allows the Court to review any one
to dismissal pursuant to Fed.R.Civ.P. 11. All three              the following issues: (1) if any of the issues in the current
complaints submitted by plaintiff (Docket Nos. 1, 4              case had been previously litigated and decided, (2) if the
and 9), make materially false representations regarding          plaintiff had, prior to being granted in forma pauperis
Plaintiff's litigation history. Section 4B of the form           status, garnered “three strikes” for purposes of 28 U.S.C.
complaint Plaintiff had utilized for all three complaints        § 1915(g), (3) if piaintiffhas a record of frivolous litigation
in this action, asked Plaintiff: “Have you begun any             sufficient to warrant a “bar order” (an order preventing
other lawsuits in federal court which relate to your             plaintiff from litigating further in that court without first
imprisonment?.” Plaintiff answered “no” to this question         meeting certain preconditions), and (4) if the plaintiff's
each time. This answer is utterly and totally false.             litigation experience is so extraordinary that it dispenses of
                                                                 the need to afford him the full measure of special solicitude
While not mentioned by the Court in its first two                that is normally otherwise afforded to pro se litigants due
Orders issued in this action, upon further review it has         to their inexperience in legal matters. See Ifill v. Patterson,
come to the Court's attention through its use of DOCS'           et al., 9:08–CV–1022 (GLS)(GHL) (Docket No. 4, Order
Inmate Locator (http:// nysdocslookup.docs.state.ny.us/          and Report and Recommendation (N.D.N.Y., October 9,
GCA00P00/WIQ3/WINQ130)                and     the    PACER       2008).
electronic database, U.S. Party/Case Index (https://
pacer.uspi.uscourts.gov/cgi-bin/dquery.pl), that Plaintiff,       *4 While answering question 4B on the Form Complaint
Elijah Bell, has had three different DIN numbers                 is not necessary to state a claim, Plaintiff, on three
(Department Identification Numbers) assigned to him              separate occasions, answered the question falsely and
during three different periods of incarceration and has          “swore” to the answer's truthfulness in each complaint.
filed at least eight other cases in the United States District   See Fed.R.Civ.P. 11. Such a prevarication is an
Courts in New York from 1989 until the filing of this            inexcusable misrepresentation to the Court and, in
                                                                 similar circumstances, other district courts have had no
action. 3 It should also be noted also that two of these
                                                                 reservations about sanctioning pro se litigants for making
cases were dismissed pursuant to U.S.C. § 1915(d), the
predecessor to 28 U.S.C. § 1915(e), for failure to state a       such false statements. 4 Because Plaintiff has repeatedly
claim, as well as two others for failure to prosecute under      misrepresented his litigation history to the Court—a
Fed.R.Civ.P. 41(b).                                              significant one at that—, the Court finds that he has
                                                                 violated Fed.R.Civ.P. 11 and, therefore, this action will be
3                                                                dismissed, in the alternative, on that basis.
       The following cases were filed while plaintiffwas
       incarcerated by DOCS under DIN Number 94–A–
       5230: Bell v. New York City Dept. of Corr., 94–
                                                                 4      See, e.g., Crum v. Dodrill, 06–CV–0586, 2008
       CV–06562 (TPG); Bell v. Officer, Female, 94–CV–                  WL 2357074, at *10 (N.D.N.Y. June 4, 2008)
       06478 (TPG); Bell v. Rosario, 94–CV–04593 (KMW)                  (Hurd, J., adopting, on de novo review, Report–
       (NRB); Bell v. New York City Dept. of Corr., 94–CV–              Recommendation premised on alternative ground
       05137 (RWS); and Bell v. Warden, O.B.C.C. Corr.                  that the plaintiff should be sanctioned for making
       Fac., 94–CV–06125 (KMW). The following case was                  a material misrepresentation to the Court in his
       filed while plaintiffwas incarcerated by DOCS under              complaint); McChud v. Tureglio, 07–CV–0650, 2008
       DIN Number 05–A–1436: Bell v. Coughlin, 89–CV–                   WL 1772305, at *16 (N.D.N.Y. Apr.15, 2008)
       01403 (RJA). The other two were filed presumably                 (Mordue, C.J., adopting, on plain-error review,
       while Plaintiffwas detained in a Local Jail under                Report–Recommendation premised on alternative
       identification number 4410101699: Bell v. Captain                ground that the plaintiff should be sanctioned for
       William, 01–CV–08712 (MBM); and Bell v. Captain                  making a material misrepresentation to the Court
       William, 01–CV–06656 (JG) (LB).                                  in his complaint); Johnson v. Connolly, 07–CV–



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                             3
Bell v. Lasaceli, Not Reported in F.Supp.2d (2009)
2009 WL 1032857

       0158, 2008 WL 724167, at *12 (N.D.N.Y. March                 For the reasons set forth above, Plaintiff's Second
       17, 2008) (Kahn, J., adopting, on de novo review,            Amended Complaint (Docket No. 9) is dismissed
       Report–Recommendation premised on alternative                pursuant 28 U.S.C. § 1915(e) (2)(B) and 1915A. In
       ground that the plaintiff should be sanctioned for           the alternative, the Second Amended Complaint is
       making a material misrepresentation to the Court in          dismissed on the basis that Plaintiff made repeated
       his complaint); Standley v. Dennison, 05–CV–1033,            misrepresentations to the Court related to his prior
       2007 WL 2406909, at *13–14 (N.D.N.Y. Aug.21,                 litigation history.
       2007) (Sharpe, J., adopting, on de novo review,
       Report–Recommendation premised on alternative                Plaintiff is forewarned that his right to pursue further
       ground that the plaintiff should be sanctioned for
                                                                    relief in federal court at public expense will be greatly
       making a material misrepresentation to the Court
                                                                    curtailed if he has three actions or appeals dismissed under
       in his complaint); Muniz v. Goord, 04–CV–0479,
                                                                    the provisions of 28 U.S.C. §§ 1915(e)(2)(B) and 1915A.
       2007 WL 2027912, at *6, n. 32 (N.D.N.Y. July 11,
                                                                    See 28 U.S.C. § 1915(g).
       2007) (McAvoy, J., adopting, on plain-error review,
       Report–Recommendation premised on alternative
       ground that the plaintiff should be sanctioned for           The Court hereby certifies, pursuant to 28 U.S.C. § 1915(a)
       making a material misrepresentation to the Court             (3), that any appeal from this Order would not be taken
       in his complaint) (collecting cases). See also Greer         in good faith, and leave to appeal to the Court of Appeals
       v. Schriro, No. 06–15537, 2007 WL 4163413, at                as a poor person is denied. Coppedge v. United States,
       *1 (9th Cir. Nov.26, 2007) (affirming district court         369 U.S. 438, 82 S.Ct. 917, 8 L.Ed.2d 21(1962). Further
       dismissal that was based on this ground); Mathis v.          requests to proceed on appeal as a poor person should be
       Smith, No. 05–13124, 181 Fed. Appx 808, 809–10               directed, on motion, to the United States Court of Appeals
       (11th Cir. May 17, 2006) (affirming district court           for the Second Circuit, in accordance with Rule 24 of the
       dismissal that was based partially on this ground);
                                                                    Federal Rules of Appellate Procedure.
       Hood v. Tompkins, No. 05–16358, 197 Fed. Appx
       818, 819 (11th Cir. Aug.7, 2006) (affirming district
       court dismissal on this ground); Hudson v. Fuller,
       No. 02–1396, 59 Fed. Appx 855, 856–57 (7th Cir.                                         ORDER
       Feb.25, 2003) (affirming district court dismissal that
       was based on this ground); Albright v. Holden, 99            IT HEREBY IS ORDERED that this action is dismissed
       F.3d 1145 (9th Cir.1996) (affirming district court th        with prejudice; and
       dismissal that was based on this ground); accord,
       Dinkins v. Smalley, 07–CV–0043, 2008 WL 160699,              FURTHER, that leave to appeal to the Court of Appeals
       at *3, n. 3 (S.D.Ga. Jan, 14, 2008) (adopting, on            as a poor person is denied.
       de novo review, magistrate judge's recommendation
       that plaintiffs complaint should be dismissed on this
                                                                    IT IS SO ORDERED.
       ground) (citing cases).


                                                                    All Citations
                      CONCLUSION
                                                                    Not Reported in F.Supp.2d, 2009 WL 1032857

End of Document                                                 © 2018 Thomson Reuters. No claim to original U.S. Government Works.




               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                               4
